Title: To George Washington from Elizabeth Gaudin, 6 July 1789
From: Gaudin, Elizabeth
To: Washington, George



Hon. Sir
Boston July 6. 1789

give a Distrest widow Leave to adress you in the Leterael way first to Congratilate you on your Recoverd health, may heaven long Continue your Life to be a Blessing to the Riseing generation—My Request to your Honnor is to take my Case into your Consideration. I Lost my Husband in Defending the Rights of America in the Service of the States[.] he Enter’d into there Service October 1775—Lost his Life in 1777 fighting for them. I had the missfortune to Lose his Letter in Comeing into Boston in October 1776. and there was Due to him moneys from the States for his Service. I have Sufferd greatly and the agents have not Conducted with justice—I Come to you worthy Sir to plead for ⟨so⟩me assistance you can if you please make the widows heart to Sing for joy by giveing me Something to put me in a way to gain a Subsistance. Because I Lost his Letters shall I want the necesarys of Life your piety and Benevolence Shudders at the Idea of Such a thing. I have Wanted them, and to

your Honnor I now have taken the Liberty to ask your friendship and assistance as the head of the United States for Where Shall I find it if not in your friendly Bosom.

Happy is he that fears the Lord
and follows his Commands
That Lends the poor without Reward
or gives with Liberal hands as pitty dwells within
your Breast, to all the Sons of men so god shall
answer your Request with Blessings on your Self

was my Circumstances Easy I would not have Troubled your Honnor with my Letter—A Sixth part of what your Honnor has for your Table in a year would put me into a good way—I on my bended Knees beg your Honnor to do Some Thing for me; you Can if you please and not miss it from your abondance, be kind Enough to Read Thiss and Let the pleadings of a Widow be heard—Mr George Lenord from Nortan knows me, and Mr ⟨illegible⟩ which Came from Boston—I Submit my Case to your Honnor trusting in your goodness to do Some Thing for me and am with great Respect your Honnors most obediant and Devoted Servant

Eliz. Gaudin


P.S. Mr Gaudin his Christian Name was Phillip—Honale Sir had Mr Gaudin fell on the other Side I Should have had help from them, and you will not Let them Excell you in Humanity to the widow and Distrest.
please to Dyrect to me at No. 56 Newbury Streat if you will Condesend to help me.

